Citation Nr: 0728284	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-24 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection or dental treatment for 
loss of tooth number six.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from August 1987 to 
August 1990.  He also had service in the United States Army 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The claim is under the jurisdiction of the Chicago 
RO.  

The veteran requested a hearing; this hearing was scheduled 
for February 2005 but he failed to report.  He has not since 
explained for his failure to present or requested another 
hearing.  As such, the Board may proceed with appellate 
review.

FINDINGS OF FACTS

1.  The veteran had tooth number six extracted; there is no 
competent medical evidence on file establishing that this 
extraction was due to trauma or osteomyelitis.  

2.  The veteran was not a prisoner of war; he did not sustain 
combat wounds; he did not make a prior application for VA 
dental treatment; he does not have a dental condition that 
impairs or aggravates a service-connected disability; he is 
not rated totally disabled due to service-connected 
disabilities; and he is not receiving, or is scheduled to 
receive, VA care and treatment under 38 U.S.C.A. Chapter 17.  


CONCLUSION OF LAW

The criteria for service connection for loss of tooth number 
six and for purposes of dental treatment have not been met.  
38 U.S.C.A. §§ 1712, 5107 (West 2002); 38 C.F.R. §§ 3.381, 
17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim being decided, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

Letters dated in August 2003, November 2003, and January 
2004, fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The appellant was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to his claim.  He was notified that 
he should send any evidence needed by VA, that VA would make 
reasonable efforts to help him obtain evidence to support his 
claim, and that it was his responsibility to make sure any 
records not in the possession of the federal government were 
received.  He was also informed that he should submit 
pertinent records that he had.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

These letters also delineated the respective obligations of 
the VA and the veteran in obtaining evidence pertinent to the 
claim.  The claimant has not alleged that VA failed to comply 
with the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The pertinent medical records have been obtained to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The record does not indicate that any additional evidence, 
which has not been sought and is relevant to the issue 
decided herein, is available and not part of the claims file.  

Under the VCAA, the duty to assist also includes providing a 
medical examination when such is necessary to make a decision 
on the claim.  The veteran was accorded a VA examination 
dental examination in June 2004.  However, that examination 
addressed tooth number four, rather than tooth number six.  
This, however, is inconsequential.  In order for a VA 
examination to be warranted, there would have to be some 
indication in the record that the loss of tooth number six 
was due to trauma.  See 38 C.F.R. § 3.159(c)(4)(i) (2006).  
As discussed in more detail below, there is no indication in 
the record that there is a plausible basis for such 
conclusion.  Thus, additional VA examination is not 
necessary.  

There is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case; therefore, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his contentions, as well as 
service and post-service medical and dental records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under DC 9913, a rating may be assigned for loss of teeth, 
due to loss of substance of body of maxilla or mandible 
without loss of continuity.  However, the Note immediately 
following states that these ratings apply only to bone loss 
through trauma or disease such as osteomyelitis, and not the 
loss of the alveolar process as a result of periodontal 
disease, since such loss is not considered disabling.  
38 C.F.R. § 4.150, DC 9913 (2006).  

In the case at hand, the dental records do not indicate the 
presence of osteomyelitis.  Neither do the records indicate 
that there was dental trauma.  It appears that tooth number 
six was extracted due to loss of alveolar process.  A May 
1989 treatment report indicates that tooth number six was 
impacted within the alveolar.  Treatment records dated in 
2000 reflect that the veteran was characterized as a 
periodontal patient.  As previously discussed, the veteran 
was afforded a VA examination in July 2004.  During the 
course of this examination, the veteran reported that he had 
been told that he had periodontal disease when he presented 
for treatment of his teeth.  Following an examination, it was 
ultimately concluded that the veteran had a loss of teeth due 
to caries.  Service connection for compensation purposes is 
not warranted.  

In addition, the evidence does not demonstrate that the 
criteria for obtaining dental treatment have been met.  The 
provisions of 38 C.F.R. § 17.161 set forth the criteria for 
establishing entitlement to dental treatment.  Entitlement to 
dental treatment under Class I, Class II, and Class II(b) 
require that the disability for which treatment is sought be 
service connected.  Class II(b) also requires that the 
claimant be a prisoner of war, as does Class II(c), a status 
not accruing to the veteran.  Class II(a) requires that the 
dental condition be due to trauma or combat wounds (or be 
service-connected).  As mentioned above, dental trauma is not 
shown, and, neither does the record show nor has the veteran 
alleged combat wounds.  

Class IIR eligibility requires that a prior application for 
VA dental treatment have been made and such treatment 
provided.  Review of the record does not show that the 
veteran had sought VA dental treatment prior to the current 
claim.  Also, there is no evidence demonstrating that the 
veteran has a dental condition that impairs or aggravates a 
service-connected disability; thus, entitlement under Class 
III is not established.  Additionally, as he is not rated 
totally disabled due to service-connected disabilities; as 
such, treatment under Class IV is not established.  Further, 
the record does not indicate that he is receiving, or is 
scheduled to receive, VA care and treatment under 38 U.S.C.A. 
Chapter 17.  Therefore, treatment under Class VI is not 
established.  

In short, the Board finds that the evidence of record does 
not show that the veteran has met the criteria for service 
connection or VA dental treatment for loss of tooth number 
six.  Therefore, the claim is denied.  

As the preponderance of the evidence is against the veteran's 
claim, the "benefit-of-the-doubt" rule does not apply, and 
the Board denies these claims.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for loss of tooth number six, to include 
for purposes of dental treatment, is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


